United States Court of Appeals
                                                                                           Fifth Circuit
                                                                                        F I L E D
                                                                                       December 15, 2003
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                    Charles R. Fulbruge III
                                  FOR THE FIFTH CIRCUIT                                     Clerk



                                           No. 02-61077
                                         Summary Calendar


JAGDEEP SINGH,


                                                         Petitioner,

                                                versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,


                                                         Respondent.

                          -----------------------------------------------------
                              Petition for Review of an Order of the
                                   Board of Immigration Appeals
                                       BIA No. A78-177-763
                          ----------------------------------------------------

Before SMITH, DeMOSS AND STEWART, Circuit Judges.

PER CURIAM:*

       Jagdeep Singh petitions for review of an order of the Board of Immigration Appeals (BIA)

affirming the immigration judge’s decision to deny his application for asylum and withholding of

removal under both the Immigration and Nationality Act (INA) and the Convention Against Torture

(CAT). Singh argues that the BIA erred in determining that he had not established past persecution



       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
based on his religion and political opinions, a well founded fear of future persecution, or that it was

more likely than not that he would be tortured if he were returned to India.

       This court will uphold the factual findings that an alien is not eligible for asylum or

withholding of removal if those findings are supported by substantial evidence. Chun v. INS, 40 F.3d

76, 78-79 (5th Cir. 1994). The substantial evidence standard requires that the decision be based on

the evidence presented and that the decision be substantially reasonable. Carbajal-Gonzalez v. INS,

78 F.3d 194, 197 (5th Cir. 1996). The BIA’s decision is supported by substantial evidence, and the

record does not compel a contrary conclusion as to either Singh’s INA claims or his CAT claim. See

id. Accordingly, Singh’s petition for review is DENIED.




                                                 -2-